Order unanimously modified in accordance with the Memorandum, and as modified, affirmed, without costs. Memorandum: Discovery and inspection of the statements and reports of employees made to the defendant Sewer Authority should be limited to those made prior to the commencement of litigation, and discovery and inspection of all statements and reports made to the defendant’s insurance carrier should be denied. (Appeal from order of Erie Special Term denying motion to quash notice to discover and inspect.) Present—-Bastow, J. P., Goldman, Henry, Del Yecchio and Marsh, JJ.